DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed 8/2/2021, are pending.


Claim Objections
4.	Claims 10 and 19 are objected to because of the following informalities:  The claims recite the limitation “when the attribute exits”, which appears to be a typographical error.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkata et al. (US Publication 2020/0117658 A1) in view of Neelamana (US Publication 2020/0143257 A1)
	As per claim 1, Venkata teaches A method for implementing an automatic mapping module by utilizing one or more processors and one or more memories, the method comprising: (see Abstract)
accessing a database that includes a raw physical data model of an application; (Figure 1 reference 110, paragraphs 0078, 0080, 0088, 0096, data sources are accessed that contain data that can be represented in physical data mappings, paragraphs 0088, 0089, data in data sources can be in different types, including unstructured data or business data)
extracting the raw physical data model of the application from the database; (paragraphs 0091, 0097, 0106, crawl operations are performed to receive data from data sources and generate data indexes)
converting physical object names associated with the raw physical data model into English terms based on a taxonomy expansion list; (paragraph 0074, 0091, 0097, the generated index containing subject areas and terms defining subject areas about indexed data from data sources, to show semantic meaning, paragraphs 0073, 0116, 0132, the index being associated with a language, including English)
applying a plurality of standardization and contextualization rules to the English terms generated from converting the physical object names; (paragraph 0143, 0144, 0146, 0154, reference store is utilized to identify and combine matching terms, including terms that are part of names or having meaning to specific indexed subject areas)
outputting names based on applying the plurality of standardization and contextualization rules to the English terms; (paragraph 0147, 0148, 0149, output data that includes identified strings and terms are provided) 
matching algorithms for matching the names to predefined logical terms; (paragraphs 0092, 0123, 0143, 0144, terms are matched with data from a reference store to indicate semantic meaning and names, including combined terms and terms directed towards names and subject areas) 
and automatically generating a mapping of physical objects or elements in the application with logical attributes and related business terms. (paragraph 0024, 0295, 0301, 0302, 0376, user interface cards representing data items and utilized in responding to queries are automatically presented and displays determined content based on index and user context)
Venkata does not explicitly indicate applying fuzzy logic and machine learning routines and matching algorithms for matching the names to predefined logical terms.
Neelamana teaches applying fuzzy logic and machine learning routines and matching algorithms for matching the names to predefined logical terms. (paragraph 0030, 0048, 0054, 0058, 0122, a machine learning algorithm is executed to perform document classification based on comparing and matching words with domains based on known domain terminology, classifying document words into domains interpreted as applying machine learning routines for matching names to predefined logical terms).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Venkata’s method of dynamically identifying semantic meaning of terms from input data based on generated indexes with Neelamana’s ability to utilize machine learning algorithms to classify words and terms of document files with domains based on domain terminology. This gives the user the ability to utilize machine learning algorithms when generating indexes associated with subject areas utilized in data analysis. The motivation for doing so would be to provide automated classification of data based on fields related to business processes (paragraph 0002).
As per claim 2, Venkata teaches implementing a pre-processing rule engine configured to move a sub-string of each English term from a beginning to an end; (paragraph 0142, trim strings)
implementing a word translation rule engine configured to replace a flag with an indicator or to replace a person text to an individual; (paragraph 0142, 0144, remove terms)
implementing a physical object/table contextualization engine configured to combine a generic name for a column or an attribute to a table name; (paragraph 0146, term combiner)
and implementing a post-processing rule engine configured to remove any duplicates in a column or an attribute name. (paragraph 0142, 0196, remove terms)
As per claim 3, Venkata teaches the taxonomy expansion list is aggregated across a plurality of line of businesses (LOBs). (paragraph 0089, business data, paragraph 0094, 0107, business intelligence)
As per claim 4, Venkata and Neelamana are taught as per claim 1 above. Neelamana additionally teaches the applying fuzzy logic and machine learning routines and matching algorithms further comprising: implementing a fuzzy matching rule engine configured to utilize text length or tokenization algorithms to identify a best match against the predefined logical terms; and assigning a probability of accuracy value to each matched term. (paragraph 0052, 0053, best fit for words and phrases)
As per claim 5, Venkata and Neelamana are taught as per claim 4 above. Neelamana additionally teaches implementing an automated voting process engine configured to select an algorithm with a maximum hit value as the best match. (paragraph 0052, 0053, best fit)
As per claim 6, Venkata and Neelamana are taught as per claim 4 above. Neelamana additionally teaches the automated voting process engine implements a weight-based voting process. (paragraph 0046, 0047, threshold level)
As per claim 7, Venkata teaches receiving a user's input to confirm or reject the mapping of physical objects or elements in the application; (paragraph 0328, user selection)
and automatically updating the mapping of physical objects or elements in the application based on the received user's input. (paragraph 0366, 0375, register user selection)
As per claim 8, Venkata teaches providing a plurality of mapping suggestions based on user feedback underpinned by a predefined ranking algorithm; (paragraph 0191, list of suggested parameters)
receiving user confirmation on confirmed mappings based on the plurality of mapping suggestions; (paragraph 0191, 0197, selection of suggestion)
and utilizing the confirmed mappings to enrich metadata of the application. (paragraph 0275, 0328, user selection as metadata)
As per claim 9, Venkata teaches implementing a crawling feature that, upon receiving user confirmation on the plurality of mapping suggestions, crawls through the database searching for attribute. (paragraph 0109, 0110, crawl based on user input)
As per claim 10, Venkata teaches when the attribute exits elsewhere in the application, the method further comprising: automatically prompting the user to confirm the mappings for each instance of the attribute. (paragraph 0197, offer suggestions)

As per claim 11, Venkata teaches A system for implementing an automatic mapping module, the system comprising: (see Abstract)
 a database that includes a raw physical data model of an application; (Figure 1 reference 110, paragraphs 0078, 0080, 0088, 0096, data sources are accessed that contain data that can be represented in physical data mappings, paragraphs 0088, 0089, data in data sources can be in different types, including unstructured data or business data)
and a processor coupled to the database via a communication network, wherein the processor is configured to: (Figure 41 reference 4102, processor)
extract the raw physical data model of the application from the database; (paragraphs 0091, 0097, 0106, crawl operations are performed to receive data from data sources and generate data indexes)
convert physical object names associated with the raw physical data model into English terms based on a taxonomy expansion list; (paragraph 0074, 0091, 0097, the generated index containing subject areas and terms defining subject areas about indexed data from data sources, to show semantic meaning, paragraphs 0073, 0116, 0132, the index being associated with a language, including English)
apply a plurality of standardization and contextualization rules to the English terms generated from converting the physical object names; (paragraph 0143, 0144, 0146, 0154, reference store is utilized to identify and combine matching terms, including terms that are part of names or having meaning to specific indexed subject areas)
output names based on applying the plurality of standardization and contextualization rules to the English terms; (paragraph 0147, 0148, 0149, output data that includes identified strings and terms are provided)
matching the names to predefined logical terms; (paragraphs 0092, 0123, 0143, 0144, terms are matched with data from a reference store to indicate semantic meaning and names, including combined terms and terms directed towards names and subject areas)
and automatically generate a mapping of physical objects or elements in the application with logical attributes and related business terms. (paragraph 0024, 0295, 0301, 0302, 0376, user interface cards representing data items and utilized in responding to queries are automatically presented and displays determined content based on index and user context)
Venkata does not explicitly indicate apply fuzzy logic and machine learning routines and matching algorithms for matching the names to predefined logical terms.
Neelamana teaches apply fuzzy logic and machine learning routines and matching algorithms for matching the names to predefined logical terms. (paragraph 0030, 0048, 0054, 0058, 0122, a machine learning algorithm is executed to perform document classification based on comparing and matching words with domains based on known domain terminology, classifying document words into domains interpreted as applying machine learning routines for matching names to predefined logical terms).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Venkata’s method of dynamically identifying semantic meaning of terms from input data based on generated indexes with Neelamana’s ability to utilize machine learning algorithms to classify words and terms of document files with domains based on domain terminology. This gives the user the ability to utilize machine learning algorithms when generating indexes associated with subject areas utilized in data analysis. The motivation for doing so would be to provide automated classification of data based on fields related to business processes (paragraph 0002).
As per claim 12, Venkata teaches implement a pre-processing rule engine configured to move a sub-string of each English term from a beginning to an end; (paragraph 0142, trim strings)
implement a word translation rule engine configured to replace a flag with an indicator or to replace a person text to an individual; (paragraph 0142, 0144, remove terms)
implement a physical object/table contextualization engine configured to combine a generic name for a column or an attribute to a table name; (paragraph 0146, term combiner)
and implement a post-processing rule engine configured to remove any duplicates in a column or an attribute name. (paragraph 0142, 0196, remove terms)
As per claim 13, Venkata teaches the processor is further configured to aggregate the taxonomy expansion list across a plurality of line of businesses (LOBs). (paragraph 0089, business data, paragraph 0094, 0107, business intelligence)
As per claim 14, Venkata and Neelamana are taught as per claim 11 above. Neelamana additionally teaches in applying fuzzy logic and machine learning routines and matching algorithms, the processor is further configured to: implement a fuzzy matching rule engine configured to utilize text length or tokenization algorithms to identify a best match against the predefined logical terms; and assign a probability of accuracy value to each matched term. (paragraph 0052, 0053, best fit for words and phrases)
As per claim 15, Venkata and Neelamana are taught as per claim 14 above. Neelamana additionally teaches implement an automated voting process engine configured to select an algorithm with a maximum hit value as the best match. (paragraph 0052, 0053, best fit)
As per claim 16, Venkata and Neelamana are taught as per claim 15 above. Neelamana additionally teaches the automated voting process engine implements a weight-based voting process. (paragraph 0046, 0047, threshold level)
As per claim 17, Venkata teaches receive a user's input to confirm or reject the mapping of physical objects or elements in the application; (paragraph 0328, user selection)
and automatically update the mapping of physical objects or elements in the application based on the received user's input. (paragraph 0366, 0375, register user selection)
As per claim 18, Venkata teaches provide a plurality of mapping suggestions based on user feedback underpinned by a predefined ranking algorithm; (paragraph 0191, list of suggested parameters)
receive user confirmation on confirmed mappings based on the plurality of mapping suggestions; (paragraph 0191, 0197, selection of suggestion)
and utilize the confirmed mappings to enrich metadata of the application. (paragraph 0275, 0328, user selection as metadata)
As per claim 19, Venkata teaches implement a crawling feature that, upon receiving user confirmation on the plurality of mapping suggestions, crawls through the database searching for attribute, (paragraph 0109, 0110, crawl based on user input)
and wherein, when the attribute exits elsewhere in the application, the processor is further configured to automatically prompt the user to confirm the mappings for each instance of the attribute. (paragraph 0197, offer suggestions)

As per claim 20, Venkata teaches A non-transitory computer readable medium configured to store instructions for implementing an automatic mapping module, wherein, when executed, the instructions cause a processor to perform the following: (see Abstract)
accessing a database that includes a raw physical data model of an application; (Figure 1 reference 110, paragraphs 0078, 0080, 0088, 0096, data sources are accessed that contain data that can be represented in physical data mappings, paragraphs 0088, 0089, data in data sources can be in different types, including unstructured data or business data)
extracting the raw physical data model of the application from the database; (paragraphs 0091, 0097, 0106, crawl operations are performed to receive data from data sources and generate data indexes)
converting physical object names associated with the raw physical data model into English terms based on a taxonomy expansion list; (paragraph 0074, 0091, 0097, the generated index containing subject areas and terms defining subject areas about indexed data from data sources, to show semantic meaning, paragraphs 0073, 0116, 0132, the index being associated with a language, including English)
applying a plurality of standardization and contextualization rules to the English terms generated from converting the physical object names; (paragraph 0143, 0144, 0146, 0154, reference store is utilized to identify and combine matching terms, including terms that are part of names or having meaning to specific indexed subject areas)
outputting names based on applying the plurality of standardization and contextualization rules to the English terms; (paragraph 0147, 0148, 0149, output data that includes identified strings and terms are provided) 
matching algorithms for matching the names to predefined logical terms; (paragraphs 0092, 0123, 0143, 0144, terms are matched with data from a reference store to indicate semantic meaning and names, including combined terms and terms directed towards names and subject areas) 
and automatically generating a mapping of physical objects or elements in the application with logical attributes and related business terms. (paragraph 0024, 0295, 0301, 0302, 0376, user interface cards representing data items and utilized in responding to queries are automatically presented and displays determined content based on index and user context)
Venkata does not explicitly indicate applying fuzzy logic and machine learning routines and matching algorithms for matching the names to predefined logical terms.
Neelamana teaches applying fuzzy logic and machine learning routines and matching algorithms for matching the names to predefined logical terms. (paragraph 0030, 0048, 0054, 0058, 0122, a machine learning algorithm is executed to perform document classification based on comparing and matching words with domains based on known domain terminology, classifying document words into domains interpreted as applying machine learning routines for matching names to predefined logical terms).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Venkata’s method of dynamically identifying semantic meaning of terms from input data based on generated indexes with Neelamana’s ability to utilize machine learning algorithms to classify words and terms of document files with domains based on domain terminology. This gives the user the ability to utilize machine learning algorithms when generating indexes associated with subject areas utilized in data analysis. The motivation for doing so would be to provide automated classification of data based on fields related to business processes (paragraph 0002).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahanta (US Publication 2021/0209159 A1)
Moura (US Publication 2019/0164063 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168